EXHIBIT 10.25.10



AMENDMENT NO. 10
TO
POWER CONTRACT

     AMENDMENT NO. 10, dated as of the 14th day of April 2006, to the Power
Contract dated June 30, 1959, as heretofore amended and revised effective June
2, 1975, October 1, 1980, April l, 1985, May 6, 1988, June 26, 1989, July l,
1989, February l, 1992, June 1, 2003, and November 17, 2005, between Yankee
Atomic Electric Company ("Yankee") a Massachusetts corporation ,and Central
Vermont Public Service Company ("Customer"), a Vermont corporation (the "Power
Contract").

WITNESSETH

     WHEREAS, pursuant to the Power Contract, Yankee supplied to the Customer
and, pursuant to separate power contracts substantially identical to the Power
Contract except for the names of the parties, to the other stockholders of
Yankee, each of whom is contemporaneously entering into an amendment to its
power contract which is identical hereto except for the necessary changes in the
names of the parties, all of the capacity and electric energy available from the
nuclear generating unit owned by Yankee at a site in Rowe, Massachusetts (such
unit, together with the site and all related facilities owned by Yankee, being
herein referred to as the "Plant"); and

     WHEREAS, the parties to the Power Contract and the Federal Energy
Regulatory Commission (the "Commission"), which has regulatory jurisdiction over
the Power Contract, have consistently recognized that the cost of the capacity
and electric energy sold under the Power Contract necessarily included the costs
of shutting down, removing from service and decommissioning the Plant after its
useful life had ended and the parties have heretofore incorporated in the Power
Contract provisions designed to achieve that result, whether or not the Plant
produced electricity and whether or not the Plant operated for the full term of
the Facility Operating License; and

     WHEREAS, Section 6 of the Power Contract allows Yankee to collect its costs
of decommissioning the Plant from the Customer and the other stockholders of
Yankee through accruals to a reserve fund, with accruals made over a period
extending to December 31; 2010; and

     WHEREAS, Section 11 of the Power Contract provides that, upon authorization
by its board of directors of a uniform amendment to all customer power
contracts, Yankee shall have the right to amend the provisions of Section 6 of
the Power Contract by serving an appropriate statement of such amendment upon
the Customer and filing the same with the Commission, and that the amendment
shall thereupon become effective on the date specified therein, subject to any
suspension order duly issued by such agency; and

    WHEREAS, the parties to the Power Contract desire to amend Section 6 of the
Power Contract to allow the collection of costs through accruals to extend
beyond December 31, 2010, to a date approved by the board of directors so that
the costs of decommissioning the Plant can be met through the fund.

     NOW, THEREFORE, in consideration of the above, the parties hereto agree
that the Power Contract is hereby amended as follows:

     1. Terms used herein and not defined shall have the meanings set forth in
the Power Contract.

     2. The first sentence of the fourth paragraph of Section 6 of the Power
Contract is hereby modified to read as follows:

Yankee's "operating expenses" shall include all amounts properly chargeable to
operating expense accounts, less any applicable credits thereto, in accordance
with the Uniform System; it being understood that for purposes of this contract
"operating expenses" shall include (i) depreciation or amortization accrued at a
rate at least sufficient to fully amortize over the estimated remaining useful
life of the plant Yankee's non-salvageable investments in plant, nuclear fuel
and materials and supplies or other assets, provided, however, that if a
decision is made to cease electricity production at the plant prior to July 9,
2000, then such remaining non-salvageable investments shall be amortized over a
period extending to July 9, 2000: (ii) obligations incurred in connection with
the leasing of fuel inventory; (iii) interest charges not associated with
outstanding indebtedness; and (iv) costs incurred in connection with
decommissioning the plant, including (a) the direct and indirect costs of
operating, maintaining or dismantling the spent fuel storage facilities and
other plant facilities after the cessation of electricity production and (b) the
accruals to any reserve established by Yankee's board of directors to provide
for physical decommissioning of the plant over the estimated remaining useful
life of the plant, provided, however, that if a decision is made to cease
electricity production at the plant prior to July 9, 2000, then the accruals to
the reserve referred to in clause (b) shall be made over a period determined by
Yankee's board of directors.

     3. This Amendment shall become effective as of the date first above
written, subject to any order duly issued by the Federal Energy Regulatory
Commission.

     4. This Amendment may be executed in any number of counterparts, all of
which together shall constitute one and the same instrument.

     IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized representative to execute this Amendment on their behalf as of the
date first above written.

YANKEE ATOMIC
ELECTRIC COMPANY

/s/ Michael E. Thomas             
Michael E. Thomas
Vice President and Chief
    Financial Officer
49 Yankee Road
Rowe, Massachusetts   01367

CENTRAL VERMONT
PUBLIC SERVICE COMPANY


/s/ William J. Deehan                 


Name: William J. Deehan
Title: Vice President
           Power Planning & Regulatory Affairs
Address: Central Vermont Public Service Corp.
                77 Grove Street
                Rutland VT 05701